Citation Nr: 0801232	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-39 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of a nasal fracture with chronic rhinosinusitis, currently 
evaluated as 10 percent disabling. 
 
2.  Entitlement to an earlier effective date for the award of 
service connection for residuals of a nasal fracture with 
chronic rhinosinusitis.   


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 


FINDINGS OF FACT

1.  The competent medical evidence does not reflect that the 
veteran's service-connected residuals of a nasal fracture is 
manifested three or more incapacitating episodes of sinusitis 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, nor more than six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.

2.  On May 21, 2004, a VA Form 21-526, Veteran's Application 
for Compensation and/or Pension dated May 18, 2004, was 
received with a memorandum from the veteran's representative; 
the application requested service connection for residuals of 
a nasal fracture.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
residuals of a nasal fracture with chronic rhinosinusitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.97 Diagnostic Codes 6502, 6510 
(2007).

2.  Entitlement to an effective date prior to May 21, 2004, 
for the award of service connection for residuals of a nasal 
fracture is not shown.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claim, including the need to 
submit current medical evidence showing the findings, 
diagnosis and treatment for his claimed nasal condition.  The 
letter also advised the veteran of what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of any further evidence he has in his 
possession that pertains to the claim.  The veteran was 
notified in April and July 2006 of how disability evaluations 
and effective dates are assigned, and the type evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records, and an examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and submitted medical evidence relating to his 
claimed disability and described his symptoms, indicating 
actual knowledge of what he needed to establish a higher 
rating.  There is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for a higher initial 
evaluation, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The veteran has not been provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of 
service connection for residuals of a nasal fracture.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that failure to comply with the notice 
requirement of the VCAA is not prejudicial to the veteran if, 
based on the facts alleged, no entitlement exists. See Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him a VCAA notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium). 
	
II.  Analysis

Increased Rating for Residuals of a Nasal Fracture

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999)

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, VA treatment records, private medical 
records, and a VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous. 38 C.F.R. 
§§ 4.20, 4.27 (2007).  The RO granted a 10 percent disability 
rating under 38 C.F.R. § 4.97, Diagnostic Codes 6502-6510, 
indicating that the veteran's residuals of a nasal fracture 
was analogous to the symptoms contemplated under Diagnostic 
Code 6510 for sinusitis.  Under Diagnostic Code 6510, a 10 
percent evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is required when there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. 
 
The Board notes that the same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513 and 6514. 
 
In a VA examination report dated in August 2004, the veteran 
reported longstanding nasal obstruction, congestion, and 
facial pain.  He stated he has rhinorrhea bilaterally and 
postnasal drip.  He reportedly tried many different 
medications including antihistamines and steroid therapy.  
The nasal physical examination showed swollen edematous 
mucosa with swollen inferior turbinates; a deviated septum to 
the left; and clear rinorrhea seen more on the left than the 
right.  The examiner diagnosed chronic rhinosinusitis.

A VA treatment record indicates that the veteran was seen in 
August 2005 with reference to his nasal fracture.  He denied 
difficulty breathing, had no congestion, and no postnasal 
drip.  Additionally on physical exam, the veteran had no 
purulence, no masses, and no polyps

The record also contains a letter from Dr. B, a radiologist, 
dated November 2005.  
The letter states that the veteran's history and physical 
examination showed bilateral impacted cerumen which was 
removed with a curette.  Both tympanic membranes were intact 
and the veteran noted a relief in symptoms.  A deviated 
septum to the left was noted.  An attached CT scan from 1995 
noted chronic sinusitis.  A CT scan from 2001 noted sinusitis 
and mild septal deviation.

The record reveals no medical evidence that the veteran had 
incapacitating episodes as defined by the rating criteria.  
Further, there is no evidence that the veteran was on an 
antibiotic regime for four weeks or more.  The Board notes 
that while the veteran related that his sinuses bothered him 
for the last 45 years, the medical evidence contemporaneous 
to the claim reflects that there are no objective medical 
findings which indicate headaches, pain, purulent discharge 
or crusting occurring three to six times per year.  Thus, the 
evidence of record shows the veteran's residuals of a nasal 
fracture more nearly approximates a 10 percent evaluation 
than the higher, 30 percent evaluation. 38 C.F.R. §§ 4.3, 
4.7. 
 
The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  As previously 
noted, sinusitis symptomatology is contemplated by Diagnostic 
Codes 6510-6514, with the rating criteria being the same for 
each Diagnostic Code.  Additionally, Diagnostic Code 6502 for 
a deviation of nasal septum has a maximum disability rating 
of 10 percent; therefore, the veteran could not receive a 
higher rating than his current 10 percent under this 
Diagnostic Code.  Moreover, such requires 50 percent 
obstruction in both nasal passages or total obstruction on 
one side.  Such is not shown by the evidence.  Thus, after 
review, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  While the veteran reported having to leave work 
due to sinus pain in the past, the evidence shows he is 
presently retired.  In any event, there is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Therefore, the Board finds 
that the criteria for submission for consideration of extra-
schedular ratings are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Earlier Effective Date 

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007). 
 
A specific claim in the form prescribed by the Secretary must 
be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2007). 
 
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007). 
 
On May 21, 2004, decades after his discharge from service, VA 
received the veteran's original claim of entitlement to 
service connection for residuals of a nasal fracture.  
Accordingly, when the RO granted service connection for 
residuals of a nasal fracture, it assigned an effective date 
of May 21, 2004, the date of receipt of claim.  See 38 C.F.R. 
§ 3.400 (2007).  There is no prior claim for service-
connected compensation in the record. 
 
The Board acknowledges the veteran's contention that he did 
not file an earlier claim because he was not informed of his 
eligibility for VA benefits until 2004.  VA law and 
regulations require a claim to be filed in order for benefits 
to be paid to any individual. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  No VA provision allows for an earlier 
effective date for an award of disability compensation based 
on the veteran's lack-of-notification argument.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.151(b), 3.400(b)(1)(ii)(B) (2007); see 
also Andrews v. Principi, 16 Vet. App. 309, 317 (2002), 
quoting Rodriguez v. West, 189 F.3d 1351 (Fed.Cir.1999) 
(nothing in 38 U.S.C.A. §§ 5102 or 7722 indicates, or even 
suggests, that the Secretary's failure to provide assistance 
to a claimant justifies ignoring the unequivocal command in 
38 U.S.C. § 5110(a) that the effective date of benefits 
cannot be earlier than the filing of an application 
therefore.)
 
Additionally, the fact that the veteran received treatment 
for his residuals of a nasal fracture prior to May 2004 does 
not warrant the assignment of an earlier effective date.  
While 38 C.F.R. § 3.157(b) does contain provisions in which 
VA treatment records can constitute an informal claim in 
certain cases, application of this regulation is not 
warranted in this case, as such regulation applies only to a 
distinct group of claims where service connection has already 
been established for the condition at issue.  See MacPhee v. 
Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
appellant had not been granted service connection for his 
claimed condition, the mere receipt of medical records could 
not be construed as an informal claim for that disability). 
 
Given the above, as the veteran did not file a claim for 
service connection for residuals of a nasal fracture prior to 
May 21, 2004, he has already been given the earliest possible 
effective date for the award of service connection for his 
disability. Thus, there is no legal basis for an effective 
date earlier than May 21, 2004. Accordingly, the claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 
 

ORDER

Entitlement to an increased initial rating for residuals of a 
nasal fracture with chronic rhinosinusitis is denied. 
 
Entitlement to an earlier effective date for the award of 
service connection for residuals of a nasal fracture is 
denied.   


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


